DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 14-33 are under examination.
Claims 1-13 are cancelled. 

Information Disclosure Statement
The IDS filed 10/27/2020, 6/25/2020, 5/31/2020, and 5/31/2020 have been considered by the Examiner.  
The 28 page and 40 page Information Disclosure Statement (IDS) filed 5/31/2018,  has been reviewed to the extent reasonably possible. Applicant is reminded that "burying" relevant references in a lengthy IDS is discouraged. See, e.g., Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823, 1831 (Fed. Cir. 1995).
The court concluded that, by "burying" Wagenseil in a multitude of other references, Hirsh and Smith intentionally withheld it from the PTO because this manner of disclosure was tantamount to a failure to disclose. Citing Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F.Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1328, 178 USPQ 577 (5th Cir.), cert, denied, 414 U.S. 874 (1973), the court stated that Hirsh's and Smith's failure to highlight Wagenseil in light of their knowledge of Whitson's actions in the foreign prosecutions violated their duty of candor to the PTO. Citing our precedent, Textron asserts that Smith's and Hirsh's conduct is "inexcusable, fraudulent, and cannot operate to cure Whitson's inequitable conduct." See Rohm & Haas Co. v. Crystal Chem. Co., 722 F.2d 1556, 220 USPQ 289 (Fed.Cir. 1983), cert, denied, 469 U.S. 851 (1984) (where intentional material misrepresentations have been made, a "cure" through voluntary efforts during prosecution must be demonstrated by clear, unequivocal, and convincing evidence).

	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 60/733,847 filed 11/04/2005 is acknowledged.

	Claim Rejections - 35 USC § 101
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong One: Identification of an Abstract Idea:
The claim(s) recite(s):
Determine a custom attribute of the custom medical implant which includes a change from a standard medical implant geometry, as in claim 14 and claim 26, step (iv);
Determine whether the edit by the surgeon is acceptable;
Inform the surgeon that the edit is acceptable;
Estimate a performance of the custom medical implant or difficulty, as in claims 18-19;
Determine whether an implant is acceptable, as in claim 20;
Determine one or more changes to an attachment portion of the medical implant based on information about the one or more resections, as in claim 30;
Refer to one or more acceptable ranges of design parameters, as in claim 30;
Identify whether a proposed edit to the medical implant geometry is acceptable, as in claim 30.
The claimed steps read on steps that can be performed by the human mind. FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." It is the Examiner's position that each of the claimed process steps (absent the generic computer) could be carried out as a mental process or with the aid of paper/pen.

Step 2A Prong Two: Identification of a Practical Application:
This judicial exception is not integrated into a practical application because the claims do not recite any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Instead, the claims recite steps that are extra-solution activities:
displaying alteration to the surgical site, as in claim 14;
 	Assembling an image and displaying the image, as in claim 30 and
Generating manufacture instructions, as in claim 28.
However, displaying and printing results (i.e. data output) of steps that are abstract ideas constitute “extra-solution” activities as described in MPEP 2106.05(g):
i.e., all uses of the recited judicial exception require such data gathering or data output).
ii. Printing or downloading generated menus.
The claims also recites a system that “receives information associated with the custom medical implant and the altered surgical site and facilitates placement of the custom resection cuts to the bone of the patient using instrumentation, as in claims 15, 27 and 31. This is a physical step and could be considered a practical application if it integrated the abstract ideas recited into the facilitations of placement of the custom resection cuts. However, the abstract idea steps of receiving an edit and determining if an edit from a surgeon is acceptable are not integrated into the physical step of facilitating placement of custom resection cuts to the bone using instrumentation. Also see the 112(b) rejection below.

Step 2B: Identification of Additional Elements and Significantly More:
The claims recite process steps that are not abstract ideas:
A surgeon design device and a computer system;
Receive diagnostic data;
Transmit a template;
Receive an edit;
Displaying an alteration to a surgical site.
However receiving, transmitting and displaying information is routine, conventional and well understood. Examiner takes Official Notice.
Further recited additional elements are:
Facilitating placement of custom resection cuts to the bone of a patient;

MRI, CT image and fluoroscopy images of anatomy.
However, prior art evidences that systems for facilitating cutting a bone, surgeon design devices and computer assisted surgery systems which use CT, MRI or fluoroscopy images  are routine, conventional and well understood. See at least Mire et al (US 2004/0171924) and Glassman et al. (US 5,086,401).
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recited in addition to the abstract ideas are routine, conventional and well understood. 
Other elements of the method include a computer and processor which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
s 14-25, 27 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “an anatomic structure attribute identifying” an alteration to the surgical site and determine an attribute of an implant “for attaching the custom medical implant to the anatomic structure attribute identifying the alteration of the surgical site of the bone.” It is not clear what is meant by “an anatomic structure attribute identifying an alteration to the surgical site.” The claim does not recite process steps that would correspond to “identifying” an alteration or to the surgical site; it is not clear what steps are performed such that the attribute identifies an alteration to the surgical site. Perhaps Applicants intended to recite “an anatomic structure attribute which corresponds to an alteration to the surgical site of the bone.”
Claim 14 recites receiving an edit, determine a custom attribute of the custom medical implant, and determine whether the edit by the surgeon is acceptable. The relationship between these steps is unclear; there is no relationship between the received edit and the determining a custom attribute of the custom medical implant, and then the final determining if the edit is acceptable. Clarification is needed. Similar limitations are recited in claim 26 where there is no connection between the recited steps. 
Claim 30 recites receiving information about a bone of a patient. It is not clear how this step (i.e. the information about a bone of a patient) is used within the rest of the claim.

Claims 15, 27 and 31 recite “the custom medical implant and the altered surgical site and facilitates placement of the custom resection cutes to the bone of the patient using instrumentation.” There is lack of antecedent basis support for “the altered surgical site,” and “the custom resection cuts.” 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 14-20, 22-27 and 29-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mire et al (US 2004/0171924) in view of Glassman et al. (US 5,086,401).
	Mire et al. teach specifically selecting an implant based on measurements of the bone location to be replaced (par. 0008); acquiring an image of the selected portion of the anatomy and forming a model of the selected portion of the anatomy; a dimension of the model may be measured and a prosthesis may be selected based upon the measurement (par. 0010), which makes obvious, i.e. receiving an edit by the surgeon that includes an automatic structure attribute identifying an alteration to the surgical site of the bone for attachment of a custom medical implant, as in claims 14, 26, 30 and 32.	
Mire et al. teach a system for determining a concise size, shape, or volume of an implant prior to performing a procedure to ensure that the procedure will achieve a selected result; Mire teach that the system that will allow for substantially precise placement and performing of a procedure (par. 0007), i.e. determine a custom attribute of the custom medical implant for attaching the custom medical implant to the anatomic structure attribute, as in claims 14, 26 and 30.	 
Mire et al. teach receiving information about a bone of a patient and one or more resections to the bone. Specifically Mire et al. teach (par. 0011) acquiring an image of a selected portion of the anatomy upon which a prosthesis will be implanted, as in claim 30.
Mire et al. teach an image with the bone and implant modelled therein (par. 0177), i.e. assemble an image wherein the image represents the medical implant attached to the bone as changed by a resection, as in claims 17 and 30.

Mire et al. teach a surgeon design device and computer assisted surgery system (par. 0078, 0153, Figures 5-7 and Fig. 20), as in claim 16.
Mire et al. teach determining performance characteristics of the implant (par. 0116), as in claim 18.
Mire et al. teach sizing the implant pre-operatively based on data captured and analyzed, and superimposed images of the implant on the bone (par. 0116); Mire et al. teach superimposing pre-acquired images on a trajectory (par. 0087), as in claim 19.
Mire et al. teach (par. 0072) generating an atlas map of the bones, joints and planes and movement of the implant with respect to the bone image may be tracked to determine proper alignment, which makes obvious claims 20 and 22-24.
Mire et al. teach fluoroscopic images (par. 0048 and 0049), as in claims 29, 25, and 33
Mire et al. does not explicitly teach determining a custom attribute of the custom medical implant for attaching the custom implant to the anatomic attribute, wherein the custom attribute of the custom medical implant includes at least one change from a standard medical implant geometry, as in claims 14, 26 and 30.	
Glassman et al. make obvious determining a custom attribute to a custom medical implant for attaching the custom implant to the atomic structure at the surgical site. Glassman et al. teach a robotic surgical system for pre-surgical planning by implant choice and placement (Figure 5); Glassman et al. teach (col. 8, lines 31-59) selecting 
Glassman et al. make obvious an implant that includes a change from a standard medical implant geometry. Specifically, Glassman et al. teach (col. 8, lines 31-59) an interactive custom design of the prosthetic implant which is accomplished by the surgeon entering salient structural characteristics of the femur; Glassman teach that their system allows for interactive custom design of the prosthetic implant (col. 8, lines 31-59), as in claims 14, 26 and 30.	
Glassman et al. make obvious determining whether an edit by the surgeon is acceptable based on ranges of acceptable design parameters for the custom medical implant. Specifically, Glassman et al. teach (col. 9, lines 6-17) a safety monitoring processor for verification that the cutter is operating within the spatial volume associated with the selected prosthesis shape and displayed to the surgeon for monitoring, as in claims 14, 26 and 30.	
Glassman et al. make obvious informing the surgeon that the edit is unacceptable in response to determination that the edit is outside an implant design parameter. Specifically Glassman et al. teach (col. 9, lines 15-17) displaying to the surgeon verification that the cutter is operating within the spatial volume associated with the selected prosthesis, as in claims 14, 26 and 30.
It would have obvious to one of ordinary skill in the art at the time the invention was made to have implemented the computer image based implant selection and fitting system of Mire et al. with the implant shape selection based on specific surgeon input as taught by Glassman et al. Glassman et al provide motivation by teaching that their .  

Claims 21 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mire et al (US 2004/0171924) in view of Glassman et al. (US 5,086,401) as applied to claims 14-20, 22-27 and 29-33 above, and further in view of Bradbury et al. (US 2002/0059049).
Mire et al. in view of Glassman et al. make obvious a surgeon design system for determining a custom implant based on surgeon design inputs and the anatomical attributes to be resection-ed for the implant, as in claims 14-20, 22-27 and 29-33.
Mire et al. in view of Glassman et al. do not specifically teach generating instructions and automatically sending the instructions to manufacture the implant, as in claims 21 and 28.
Bradbury et al. however teach design and manufacture of biomedical devices including implants; Bradbury et al. teach generating a digital model and an approved digital model is converted into machine instructions to construct a biomedical device (Abstract); Bradbury et al. teach transmittal over the internet including transmitting instructions (par. 0004).
It would have obvious to one of ordinary skill in the art at the time the invention was made to have implemented the computer image based implant selection and 

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631